[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________         FILED
                                                    U.S. COURT OF APPEALS
                                 No. 09-15511         ELEVENTH CIRCUIT
                                                      SEPTEMBER 30, 2010
                             Non-Argument Calendar
                                                           JOHN LEY
                           ________________________
                                                            CLERK

                   D. C. Docket No. 08-00074-CR-001-CAR-5


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

MILTON JACKSON,
a.k.a. Michael Jackson,

                                                            Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                              (September 30, 2010)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
       Milton Jackson appeals his conviction for being a felon in possession of a

firearm, 18 U.S.C. §§ 922(g)(1), 924(e)(1). No reversible error has been shown;

we affirm.

       On appeal, Jackson argues that his guilty plea is invalid and should be set

aside because the district court failed to comply with Fed.R.Crim.P. 11(b)(1)(N):

the court’s explanation of the sentence appeal waiver differed materially from the

explanation of the appeal wavier contained in the plea agreement. Therefore,

Jackson contends, he did not fully understand the consequences of his plea and,

thus, did not knowingly and voluntarily enter into the plea.

       Because Jackson raised no objection about Rule 11 error in the district court,

we review his present claim only for plain error. United States v. Camacho, 233

F.3d 1308, 1313 (11th Cir. 2000). “Under the plain error standard, an error is

reversible only if it is clear or obvious and affects substantial rights.” Id. (internal

quotation omitted). On plain-error review, we may review “the whole record when

considering the effect of any error on substantial rights.” United States v. Monroe,

353 F.3d 1346, 1350 (11th Cir. 2003) (citation omitted).

       The district court must “conduct an inquiry into whether the defendant

makes a knowing and voluntary guilty plea.” United States v. Hernandez-Fraire,

208 F.3d 945, 949 (11th Cir. 2000). This general obligation requires the court to



                                             2
address three core concerns underlying Rule 11: (1) that the guilty plea be free

from coercion; (2) that the defendant understand the charges against him; and (3)

that the defendant be aware of the direct consequences of his guilty plea.

Camacho, 233 F.3d at 1314. Rule 11 directs specifically that the court inform the

defendant of, and make sure the defendant understands, certain matters. See

Fed.R.Crim.P. 11(b)(1)(A)-(N). In pertinent part, the court is obligated to inform

defendant of “the terms of any plea-agreement provision waiving the right to

appeal or to collaterally attack the sentence.” Fed.R.Crim.P. 11(b)(1)(N).

      Jackson’s plea agreement provided that he waived “any right to a direct

appeal or other review of [his] sentence . . . after conviction except in the case of

an upward departure from the guidelines . . . and any claim of ineffective

assistance of counsel.” At the plea colloquy, the district court addressed the appeal

waiver, explaining that Jackson had the right to appeal his sentence in limited

circumstances, including “an unconstitutional upward departure . . . a claim of

ineffective assistance of counsel, [and] if [his] sentence was imposed in violation

of law.” The district court did not explain the waiver as it related to collateral

attacks.

      The court technically may have violated Rule 11 when the court stated that

Jackson could appeal his sentence if it was imposed in violation of the law and



                                           3
when the court did not explain that the waiver agreement applied to collateral

attacks, as required by Rule 11(b)(1)(N). But the technical violation and omission

do not invalidate the agreement as long as the record reflects that Jackson

understood the waiver. See Hernandez-Fraire, 208 F.3d at 950 (we “will uphold a

plea colloquy that technically violates Rule 11, but adequately addresses the three

core concerns”); United States v. Benitez-Zapata, 131 F.3d 1444, 1445-46 (11th

Cir. 1997) (upholding a waiver even though the plea colloquy did not explain all

the provisions of the appeal waiver).

       And we conclude, upon review of the entire record, that the district court

addressed adequately the core concerns of Rule 11 and that Jackson understood the

waiver.* The court specifically questioned Jackson during the plea colloquy about

the sentence-appeal waiver, informing him that the waiver limited his appeal

rights; and Jackson indicated that he understood the sentence appeal waiver.

Moreover, Jackson also confirmed that he had discussed the plea agreement with

his lawyer and that he intended to plead guilty based on the more limited waiver in

the plea agreement.

       Jackson simply has not shown plain error that affected his substantial rights.



       *
        That Jackson’s plea was free from coercion, that he understood the nature of the charge
against him, and that he was advised of the consequences of his guilty plea, other than the appeal
waiver provision, is undisputed.

                                                4
He does not demonstrate a reasonable probability that, but for the district court’s

technically inaccurate explanation of the sentence appeal waiver, he would not

have entered the plea. And such a demonstration is required of a defendant who

seeks reversal of his conviction after a guilty plea on the ground that the district

court committed plain error under Rule 11. United States v. Dominguez Benitez,

124 S.Ct. 2333, 2340 (2004); Gordon v. United States, 518 F.3d 1291, 1298 (11th

Cir. 2008) (a violation of Rule 11 prejudices a defendant only when it results in a

total or almost total failure to address one of the core concerns).

      Even if Jackson did not knowingly and voluntarily agree to the sentence

appeal waiver, the proper remedy would be to sever the appeal waiver provision

and leave the plea agreement, including Jackson’s guilty plea, intact. See United

States v. Bushert, 997 F.2d 1343, 1353 (11th Cir. 1993). But Jackson has raised no

substantive challenge to his sentence or to the enforceability of the waiver on

appeal; instead, he challenges only the validity of the sentence appeal waiver as a

means to vacate his entire plea.

      AFFIRMED.




                                           5